UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6227



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TIMOTHY DALE CROCKETT, a/k/a Timothy Howard Crockett, a/k/a
Timothy Dale Neill, a/k/a Timothy Dwayne Pope, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:98-cr-00798-GRA-1)


Submitted:   May 29, 2008                     Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Dale Crockett, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Dale Crockett appeals the district court’s order

denying his motion to reconsider a prior order denying his motion

to modify restitution payments.     We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court. United States v. Crockett, No. 7:98-

cr-00798-GRA-1 (D.S.C. Jan. 14, 2008).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                 - 2 -